 1 THOMAS H. L. SELBY (pro hac vice)
   DAVID M. KRINSKY (pro hac vice)
 2 ADAM D. HARBER (pro hac vice)
   CHRISTOPHER J. MANDERNACH (pro hac vice)
 3 CHRISTOPHER S. GEYER (SBN 288527)
   ANKIT BAHRI (pro hac vice)
 4 JAMES M. RICE (pro hac vice)
   WILLIAMS & CONNOLLY LLP
 5 725 Twelfth Street, N.W.
   Washington, D.C. 20005
 6 Telephone: (202) 434-5000
   Facsimile: (202) 434-5029
 7 E-mail: tselby@wc.com
   E-mail: dkrinsky@wc.com
 8 E-mail: aharber@wc.com
   E-mail: cmandernach@wc.com
 9 E-mail: cgeyer@wc.com
   E-mail: abahri@wc.com
10 E-mail: mrice@wc.com

11 STEPHEN E. TAYLOR (SBN 058452)
   JONATHAN A. PATCHEN (SBN 237346)
12 KARAN S. DHADIALLA (SBN 296313)
   TAYLOR & PATCHEN, LLP
13 One Ferry Building, Suite 355
   San Francisco, CA 94111
14 Telephone: (415) 788-8200
   Facsimile: (415) 788-8208
15 E-mail: staylor@taylorpatchen.com
   E-mail: jpatchen@taylorpatchen.com
16 E-mail: kdhadialla@taylorpatchen.com

17 Attorneys for Defendant
   DROPBOX, INC.
18

19                     IN THE UNITED STATES DISTRICT COURT FOR THE

20                           NORTHERN DISTRICT OF CALIFORNIA

21                               SAN FRANCISCO DIVISION

22 SYNCHRONOSS TECHNOLOGIES, INC.,           Case No.: 4:16-cv-00119-HSG-KAW

23        Plaintiff,                         [PROPOSED] ORDER GRANTING THE
                                             UNOPPOSED MOTION TO WITHDRAW
24 v.                                        CHRISTOPHER S. GEYER AS COUNSEL
                                             FOR DEFENDANT DROPBOX, INC.
25 DROPBOX, INC.,

26        Defendant.                         Honorable Haywood S. Gilliam, Jr.

27

28

     [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW CHRISTOPHER S. GEYER
            AS COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
 1         Having considered the Unopposed Motion to Withdraw Christopher S. Geyer as counsel

 2 of record for Defendant Dropbox, Inc. in this matter, the motion is hereby GRANTED.

 3         IT IS SO ORDERED.

 4

 5 DATED: __________________
              11/2/2018                    ____________________________________________
 6                                            HONORABLE HAYWOOD S. GILLIAM, JR.
                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1.
     [PROPOSED] ORDER GRANTING THE UNOPPOSED MOTION TO WITHDRAW CHRISTOPHER S. GEYER
            AS COUNSEL FOR DEFENDANT DROPBOX, INC.: CASE NO. 4:16-CV-00119-HSG-KAW
